PER CURIAM.
Petitioner was suspended from the practice of law in Florida upon a judgment of this Court rendered February 28, 1964, reported as State ex rel. The Florida Bar v. Stein, 161 So.2d 209 (Fla.1964). We *2have received a petition for reinstatement which is supported both by the referee below and the Board of Governors of The Florida Bar.
Our examination of the petition, the reinstatement hearing transcripts and supporting documentation leads us to conclude that the petition should be granted. Therefore, it is the judgment of this Court that petitioner, Stanley S. Stein, should be reinstated into membership in The Florida Bar. Costs of these proceedings are hereby charged against petitioner.
It is so ordered.
ROBERTS, C. J„ and CARLTON, BOYD, McCAIN and DEKLE, JJ., concur.